


Exhibit 10.19


DIRECTOR NONQUALIFIED STOCK OPTION AWARD AGREEMENT
UNDER THE
MORNINGSTAR, INC. 2011 STOCK INCENTIVE PLAN
This DIRECTOR NONQUALIFIED STOCK OPTION AWARD AGREEMENT ("Agreement") is made
effective [•] (the "Grant Date"), and is between Morningstar, Inc., an Illinois
corporation (the "Company"), and «Director» (the "Participant"). Any term
capitalized but not defined in this Agreement will have the meaning set forth in
the Morningstar, Inc. 2011 Stock Incentive Plan (the "Plan").
1.    Option Grant and Number of Shares. In accordance with the terms of the
Plan and subject to the terms and conditions of the Plan and this Agreement, the
Company grants to the Participant a Nonqualified Stock Option to purchase all or
any part of an aggregate of «Q3_Grant_» shares of Common Stock (the "Option").
2.    Exercise Price and Payment of Exercise Price. The Exercise Price of each
share of Common Stock subject to the Option shall be $«Exercise Price».
After the Option has become exercisable, and before the Expiration Date
indicated in Section 3 of this Agreement or, if earlier, the date on which the
Option expires pursuant to Section 4 of this Agreement, the Participant may
exercise this Option in accordance with Section 2.1(c) of the Plan.
3.     Term and Exercisability of an Option. Subject to Section 4(b) of this
Agreement, the Option will become exercisable in installments, with each
installment becoming exercisable on the "First Exercisable Date" shown below, if
the Participant continues to serve as a member of the Board until that date.
Shares Subject to Option
First Exercisable Date
Expiration Date
«Vest1»
«VestDate1»
«ExpDate»
«Vest2»
«VestDate2»
«ExpDate»
«Vest3»
«VestDate3»
«ExpDate»



4.    Termination of Service.
(a)    If the Participant's service as a member of the Board terminates on
account of Disability (as defined herein) or death of the Participant, the
portion of the Option that is exercisable at the time of such termination shall
remain exercisable until the earlier of (i) the Expiration Date set forth in
Section 3 of this Agreement or (ii) the first anniversary of such termination.
The portion of the Option that is not exercisable at the time of such
termination shall expire at the close of business on the date of such
termination. For purposes of this Agreement, “Disability” shall mean: (i) a
physical or mental condition that would qualify a Participant for a disability
benefit under the long-term disability plan of the Company applicable to him or
her; (ii) if the Participant is not covered by such a long-term disability plan,
disability as defined for purposes of eligibility for a disability award under
the Social Security Act; or (iii) such other condition as may be determined by
the Committee in its sole discretion to constitute Disability.
(b)    If the Participant's service as a member of the Board terminates by
virtue of the Company's 12 year term limit for non-employee directors, the
Option shall become exercisable in full and shall remain exercisable until the
earlier of (i) the Expiration Date set forth in Section 3 of this Agreement or
(ii) the first




--------------------------------------------------------------------------------




anniversary of such termination.
(c)    If the Participant's service as a member of the Board is terminated for
any reason other than those described in subsections (a) or (b) of this Section
4, the portion of the Option that is exercisable at the time of such termination
shall remain exercisable until the earlier of (i) the Expiration Date set forth
in Section 3 of this Agreement or (ii) 90 days from the date of such
termination. The portion of the Option that is not exercisable at the time of
such termination shall expire at the close of business on the date of such
termination.
5.    Notice. Except as otherwise specified by the Company in its administrative
procedures under the Plan, any notice or other communication required or
permitted under this Agreement must be in writing and must be delivered
personally, sent by certified, registered or express mail, or sent by overnight
courier, at the sender's expense. Notice will be deemed given when delivered
personally or, if mailed, three days after the date of deposit in the United
States mail or, if sent by overnight courier, on the regular business day
following the date sent. Notice to the Company should be sent to Morningstar,
Inc., 22 West Washington Street, Chicago, Illinois, 60602, Attention: General
Counsel. Notice to the Participant should be sent to the address in the records
of the Company. Either party may change the person and/or address to whom the
other party must give notice under this Section by giving such other party
written notice of such change, in accordance with the procedures described
above.
6.    Plan Document Controls. The rights granted under this Agreement are in all
respects subject to the provisions set forth in the Plan to the same extent and
with the same effect as if set forth fully in this Agreement. The Plan is
incorporated herein by reference and made a part hereof, but the terms of the
Plan shall not be considered an enlargement of any benefits under this
Agreement. Wherever a conflict may arise between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall control solely to the extent
necessary to resolve such conflict. In addition, the Option granted hereunder is
subject to any rules and regulations promulgated by the Committee pursuant to
the Plan, now or hereafter in effect.
7.    Amendment of Agreement. The Company and the Participant may amend this
Agreement only by a written instrument signed by both parties.
8.    Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Director Nonqualified
Stock Option Award Agreement as of the Grant Date set forth above.
PARTICIPANT


«Director»
Please return by: «Return Date»
MORNINGSTAR, INC.
By: _________________________________
Its:   _________________________________





